Citation Nr: 1611912	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-29 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1990, September 1990 to December 1990 and February 17, 1991 to February 23, 1991.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that appears to have reopened the claim for service connection for multiple sclerosis and denied it on the merits, and from a September 2014 rating decision that denied service connection for tinnitus.  

Although the RO appears to have reopened the previously denied claim for service connection for multiple sclerosis, the Board must address the question of whether new and material evidence has been received sufficient to reopen the claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The issue of entitlement to service connection for multiple sclerosis, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a September 2010 rating decision, the RO denied service connection for multiple sclerosis, to include visual changes.  Although notified of this denial, the Veteran did not initiate an appeal of that determination. 
 
2. New evidence associated with the claims file since the September 2010 rating decision, raises a reasonable possibility of substantiating the underlying claim for service connection for multiple sclerosis. 

3.  The Veteran's tinnitus is reasonably shown to have had its origins during her active service.


CONCLUSIONS OF LAW

1.  The September 2010 rating decision that denied service connection for multiple sclerosis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2. Since the last prior final denial of service connection for multiple sclerosis, new and material evidence has been received sufficient to reopen the claim for service connection for this disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Given the favorable disposition of the claim for service connection for tinnitus and the Veteran's request to reopen a claim for service connection for multiple sclerosis, the Board finds that any deficiencies with regard to VA's notification and development duties specific to those issues need not be addressed herein. 

Petition to Reopen-Multiple Sclerosis

A September 2010 rating decision denied service connection for multiple sclerosis, to included visual changes.  At that time, service treatment records from the Veteran's active duty service, specifically, from February 17, 1991 to February 23, 1991, were negative for any complaints, treatment or diagnosis of multiple sclerosis or related symptoms.  There was no connection between the vaccinations that the Veteran received while on active duty and her current multiple sclerosis.  In addition, she was not found to have been diagnosed with multiple sclerosis to a compensable degree within seven years after discharge from active duty service.  

The evidence of record at the time of the September 2010 rating decisions included the Veteran's service medical records, her lay statements, and personnel records showing that she had active duty service as well as service as a member of the Air Force Reserves.

The Veteran was notified of the denial.  However, no appeal was received from the Veteran.  Therefore, the September 2010 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must first decide whether evidence associated with the claims file since the prior final denial is new. New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record. 38 C.F.R. § 3.156(a) (2015).  Newly received evidence is compared with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996). To determine whether new evidence is material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). New and material evidence is not required as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Here, the Veteran has testified that her last date of active service was in August 1996, and has submitted memorandum from an officer certifying various dates from March 1996 to August 1996 in which the Veteran was on "active duty status."  As the new evidence relates to an unestablished fact necessary to substantiate the claim-that is evidence from official sources suggesting that the Veteran had additional service, yet to be determined if active duty, ACDUTRA or INACDUTRA, it is therefore also material, and the claim for service connection for multiple sclerosis is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2012).

Service Connection-Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That decision requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

The Veteran asserts that she has tinnitus related to her service flying on C-130s as an AeroMedical Evacuation Technician.  She indicates that she was issued hearing protection and foam ear plugs and that she made every effort to protect her hearing.  However, the environment of the C-130 is constant noise and vibration.  She stated that often times her headphones and ear plugs would come out of one or both ears while working and that she was unable to replace them immediately due to the nature of her duties.  The Veteran stated that her ears always rang while she was in the military and that she had constant ringing in both ears.  See October 2014 Notice of Disagreement.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

Service treatment records are negative for any complaints, findings or diagnosis of tinnitus.  According to post-service medical records, a September 2014 VA examination report reflects that the Veteran reported bilateral constant ringing tinnitus for years since her service time.  The examiner stated that she cannot provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner's reasoning was that the Veteran's in-service audiograms and current examination revealed normal hearing bilaterally.  

The Board acknowledges that the Veteran's service treatment records reflect no complaint, finding, or diagnosis of tinnitus.  Significantly, however, the Veteran is competent to report the observable manifestations of her claimed disability. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates that the Veteran's statements are not credible.  As such, the Board accepts that the Veteran currently has tinnitus.  Furthermore, the Board finds that the Veteran's history of in-service exposure to acoustic trauma is credible.  Lastly, the Veteran has stated that she has had tinnitus since service and that it has continued to present day.  The Veteran is competent and credible with regard to these contentions as well.  The September 2014 VA examiner was unable to provide a medical opinion as to etiology.  Thus, the Board finds that the evidence is in relative equipoise as to the question of whether the Veteran's tinnitus is related to her period of active service.  Based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for multiple sclerosis is reopened, and to this extent only the appeal is granted.

Service connection for tinnitus is granted. 


REMAND

Before addressing the merits of the Veteran's reopened claim for service connection for multiple sclerosis on appeal, the Board finds that additional development of the evidence is required.  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(2015).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA),and when the individual became disabled or died from an injury incurred or aggravated in line of duty during inactive duty training (INACDUTRA). 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6 (2015).  A claimant may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training.  38 C.F.R. § 3.6(e). 

ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

In addition, certain chronic diseases, such as multiple sclerosis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within seven years of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). However, this presumption does not apply where the claim is based on a period of ACDUTRA or INACDUTRA, but instead only applies if the claim is predicated on active duty service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Here, the Veteran's claim is predicated on the notion that her multiple sclerosis onset was during her active service or within seven years of active service in the United States Air Force Reserve, which may be ACDUTRA or INACDUTRA service, and it is important to reiterate that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. § 1110.  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of active duty service) does not obviate the need for him/her to establish that he/she also is a "Veteran" for purposes of the period of ACDUTRA if his/her claim for VA benefits is premised on the period of ACDUTRA. Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, in order for him/her to achieve "Veteran" status and be eligible for service connection for disability claimed during his/her inactive service, the record must establish that he/she was disabled from an injury, though not disease, incurred or aggravated during his INACDUTRA service.  See Mercado- Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Consequently, it is critically necessary to determine the exact circumstances and dates of the Veteran's service in the Air Force Reserve, including exactly when she was on ACDUTRA and INACDUTRA. To date, there has not been complete verification of the Veteran's period of service in the United States Air Force Reserve, to include from May 1991 to August 1996.  While the Board is aware that a record titled "Statement of Service" is associated with the claims file, and that there are numerous active duty dates listed, this record does not delineate whether this is qualifying active duty service pursuant to 38 U.S.C.A. §§ 1110  and 1131 or if this is active duty service pursuant to periods of ACDUTRA/INACDUTRA.

Accordingly, the Board finds that a remand is necessary to obtain official verification of all of the Veteran's periods of service.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain official confirmation of the Veteran's service periods from May 1991 to August 1996, and specifically whether it was active duty, active duty training or INACDUTRA.  

2.  Following completion of the above, issue a memorandum for inclusion in the claims file detailing each period of verified active service, whether on active duty, ACDUTRA, or INACDUTRA.

3.  Then, schedule the Veteran for an appropriate VA examination, to determine the etiology of her multiple sclerosis.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note that this has been accomplished in the VA examination report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner is request to opine whether it is at least as likely as not (50 percent probability or more) that multiple sclerosis, is caused or aggravated by active duty service, to include any documented periods of ACDUTRA. In rendering this opinion, since multiple sclerosis is a disease rather than an injury, the examiner is instructed to consider only periods of verified active duty service and ACUDTRA service (excluding any period of INACDUTRA).  

Furthermore, it must be determined whether multiple sclerosis initially manifested to a compensable degree within seven years of any period of active service, to warrant presuming it was incurred in service, as this seven-year presumption does not apply to any period of ACDUTRA and INACDUTRA service.  
In providing the above opinions, the examiner must reconcile the April 2012 private medical opinion that the symptoms of the Veteran's multiple sclerosis began with vision changes in 2001.  

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Then, readjudicate the claim for service connection for multiple sclerosis.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, for example, may impact the determination made.  Her failure to report for a scheduled VA medical examination may have the same impact.  38 C.F.R. § 3.655.  The Veteran also is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to the issues remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


